DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-20, 22, 23, 34, and 35 are canceled. 
Information Disclosure Statement
	The IDS received on November 1, 2021 is proper and is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The rejection of claims 21-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on July 19, 2021 is withdrawn in view of the Amendment received on October 25, 2021.
Claim Rejections - 35 USC § 102
The rejection of claims 21-29 and 32-35 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderson et al. (US 2004/0180346 A1, published September 16, 2004; IDS ref), made in the Office Action mailed on July 19, 2021 is withdrawn in view of the Amendment received on October 25, 2021.

Claim Rejections - 35 USC § 103
The rejection of claims 30 and 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2004/0180346 A1, published September 16, 2004; IDS ref) in view of Dorfman et al. (Analytical Chemistry, 2005, vol. 77, pages 3700-3704), made in the Office Action mailed on July 19, 2021 is withdrawn in view of the Amendment received on October 25, 2021.
The rejection of claims 21-29 and 32-35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2004/0180346 A1, published September 16, 2004; IDS ref) in view of Knapp et al. (US 2010/0129896 A1, published May 2010, priority April 2003), made in the Office Action mailed on July 19, 2021 is withdrawn in view of the Amendment received on October 25, 2021.
The rejection of claims 30 and 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2004/0180346 A1, published September 16, 2004; IDS ref) in view of Knapp et al. (US 2010/0129896 A1, published May 2010, priority April 2003), as applied to claims 21-29 and 32-35 above, and further in view 

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 24-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp et al. (US 2004/0224325 A1, published November 2004) in view of (Analytical Chemistry, 2005, vol. 77, pages 3700-3704).
With regard to claim 21, Knapp et al. teach a method of analyzing an amplification reaction product (“invention relates to the surprising discovery that single molecule amplification can be used for the detection and statistical characterization of rare nucleic acids of interest in a sample, e.g., for disease diagnosis (e.g., cancer diagnosis), detection of pathogens, detection of rare environmental nucleic acids, and the like… where each reaction mixture has few (e.g., 1) or no copies of the rare a nucleic acid of interest, e.g., until the nucleic acid of interest is identified in a reaction mixture”, section [0012]), comprising:
providing a plurality of aqueous droplets separated by an oil in a microfluidic device, wherein one or more of the droplets comprise nucleic acid molecules and reagents for an amplification reaction (“at least one of the reaction mixtures is in an aqueous solution (the enzymes used in typical amplification reactions … This can take the form of sample plugs in a microfluidic device, fluid in reservoirs or a microtiter plate, or other forms such as where at least one of the reaction mixtures is formulated in an aqueous phase of an emulsion comprising aqueous droplets suspended in an immiscible liquid … the nucleic acid of interest is optionally present as a single copy in at least one aqueous droplet of the aqueous phase prior to performing the amplification reaction.”, section [0024]);
conducting the nucleic acid amplification reaction in the droplets while the droplets are in the microfluidic device (see above);
spatially distributing the droplets into a two-dimensional sheet (“one or more of the steps can be performed in a stopped flow mode, e.g., where the detector is configured to simultaneously scan multiple amplification regions at once (simultaneous detection provides for increased throughput in these embodiments)”, section [0012]; “a CCD array or appropriate image processors can be used to scan an entire chip (or sub-regions thereof) … of signal from amplified products.  That is, an entire channel or network of and any or all regions where signal arising from amplification can be because the droplet amplification is performed on a two-dimensional microfluidic chip, when the imaging is performed thereon, the droplets are distributed on a 2-D sheet, see also Figure 9); and
detecting the amplification product in the droplet by simultaneously imaging the droplets, wherein the droplets are spatially distributed in the 2D sheet during the imaging (see above).
With regard to claim 24, the droplets are spatially distributed in the 2D sheet within a microscopic field of view (see above, wherein the artisans explicitly teach that CCD array or appropriate image processes are used to scan the entire chip).
With regard to claim 25, the imaging comprises fluorescence imaging (CCD array).
With regard to claim 26, the amplification reaction is PCR (“method of the invention include amplifying a nucleic acid of interest … Any available amplification method can be used, including PCR …”, section [0094]).
With regard to claim 27, the PCR is performed in the droplet of the microfluidic device (“[i]n the emulsion embodiment, the nucleic acid of interest is optionally present as a single copy in at least one aqueous droplet of the aqueous phase prior to performing the amplification reaction … detected in the emulsion after the amplification is performed …”, section [0024]).
With regard to claim 28, the optical signal produced indicates the presence of nucleic acid amplification product (“for ‘clouds of signal from amplified products”, 
With regard to claim 29, the droplets and the oil have different densities (aqueous droplets in oil separates and have difference densities).
With regard to claim 32, prior to amplification is performed, plurality of emulsion droplets comprising the amplification reagents are formed in at least one channel (“aliquotting the sample or reaction mixture can comprise … flowing the samle into a microfluidic dilution channel … Samples, aliquots, reaction mixtures, etc., can be flowed under pressure  … in a continuous format”, section [0022]; system includes … a microfluidic device comprising an amplification channel … configured to themocycle one or more of the multiple aliquots”, section [0035]).
With regard to claim 33, the reagents are merged into the droplets (“sample is mixed on-chip with the necessary reagents for PCR … primers, probes, dNTPs, etc.,”, section [0186], “schematic device of FIG 8 comprises PCR reagent well 801, sample well 802 vacuum/waste well 803, imaging area 804, and microfluidic network 805”, section [0186]).
While Knapp et al. implicitly imply that the aqueous PCR reagent are emulsified in an immiscible fluid which connotes, oil, the artisans do not explicitly recite that the immiscible fluid is oil.
Knapp et al. also do not explicitly teach that the oil is fluorinated oil (claim 30), or comprises fluorosurfactant (claim 31).
Dorfman et al. disclose a method of performing a continuous PCR reaction in an aqueous droplet in an immiscible oil medium (page 3700, 2nd column), which are fluorinated or comprises fluorosurfactant (page 3701, 1st column, 2nd and 3rd paragraphs).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Knapp et al. with the teachings of Dorfman et al., thereby arriving at the invention as claimed for the following reasons.
While Knapp et al. did not explicitly teach that the aqueous amplification reagents emulsified in an immiscible liquid medium was oil, said one of ordinary skill in the art would have immediately recognized that the artisans were referencing to oil as emulsion PCR had been well-established at the time the invention was made, as also evidenced by Dorfman et al. who teach the use of oil as immiscible medium when performing emulsion PCR (“performing continuous flow PCR for high-throughput clinical and quantitative application requires encapsulating the sample and preventing contamination between them … this can be accomplished in two ways: either the samples can be a droplet entrained in an immiscible solvent …”, page 3700, 2nd column), wherein the artisans explicitly teach an advantage of employing fluorinated solvent:
“propose an improved system for performing continuous flow PCR using droplets in an immiscible fluorinated solvent …” (page 3701, 1st column, 2nd paragraph)

(“primed with either the bulk fluorinate oil FC-40”, page 3701, 1st column, 3rd paragraph) or oil comprising a fluorosurfactant (“or FC-40 containing various amounts of a fluoro alcohol surfactant” (page 3701, 1st column, 3rd paragraph).

	Also, Dorfman et al. discuss potential problems associated with performing emulsion droplet PCR in an immiscible medium:
flowing droplet system does not suffer from either of these drawbacks … However, the initial work on this system suffered from contamination between droplets” (page 3701, 1st column, 1st paragraph)

	In solving the drawback so identified, Dorfman et al. disclose that immiscible solvent, “prevent[ed] the droplet breakage … thereby eliminating the contamination between droplets” (page 3701, 2nd paragraph), producing “ adequately reproducible amplification between different drops without any detectable contamination between them” (page 3701, 1st column, 2nd paragraph).
	Based on this teaching, one of ordinary skill in the art would have recognized that benefit of utilizing fluorinate immiscible oil or oil comprising fluorosurfactant into the teachings of Knapp et al. so as to allow reproducible amplification reactions between the emulsion droplets as well as preventing contamination therebetween.
	Since both Knapp et al. and Dorman et al. performed emulsion PCR in a flowing immiscible medium, said ordinarily skilled artisan would have expected that the addition of fluorosurfactant or using fluorinated oil as the immiscible medium would have resulted in the same predictable benefit as observed by Dorfman et al.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants’ arguments presented in the Amendment received on October 25, 2021 are moot in view of the present rejection based on new grounds, with the above-discussed claim interpretation.
	However, for the purpose of compact prosecution, Applicants’ arguments pertaining to the “2-dimensional sheet” (taught in a related Knapp et al. patent publication cited previously) is addressed herein.
	According to Applicants, the definition of “sheet” is asserted as, “a broad expance or stretch of something lying out flat, presenting a white or glistening surface, or forming a relatively thin covering layer” (page 7, Response).
	To this end, the microfluidic device disclosed by Knapp et al. meets the limitation because the microfluidic device of Knapp et al. has microfluidic channels which are found on a substrate having 2 dimensions (x- and y- direction), wherein the droplets found throughout this area is imaged simultaneously.
	In fact, Knapp et al. refers to their microfluidic device as a “chip” (see section [0188]).
	Therefore, the droplets are amplified and spatially distributed on a 2 dimensional sheet, wherein the detection is explicitly taught as being simultaneous (in “stop-flow conditions”, “the stopped flow/simultaneous image analysis methods noted herein can be applied”, section [0035]).
	While Applicants argue that the “clouds” formed in Knapp et al.’s teachings do not resemble “expanse of droplets laying out flat,” (page 8, Response), there is no requirement that a 2-dimensional detection means employed by Applicants require that it be “flat” or that the droplets must lay flat, nor does Applicants’ application as filed justify for such an interpretation.
	Therefore, the arguments are not found persuasive.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 15, 2021
/YJK/